Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 14-20, filed December 22, 2021, with respect to the rejection(s) of claim(s) 1-5, 7-10, 12-20 and 22-30 under 35 USC §§102, 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference.  Applicant’s broad independent claims 3 and 22 are non-obvious over a base reference US Patent Application Publication 2009/0175729 in view of World Intellectual Property Organization International Application Publication WO 95/06821, which together disclose the claimed features.  See Claim Rejections - 35 USC § 103 below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2009/0175729 A1 (Sun hereinafter) in view of World Intellectual Property Organization International Application Publication WO 95/06821 (Andersen hereinafter).
	For claims 3 and 22, Sun teaches in at least FIG. 5 an impeller, comprising: a hub component 50, first and second separate blade components 1, 2 configured to be assembled as a unified blade assembly (see at least paragraph 0027), wherein the first blade component 1 comprises a first plurality of blade members 12 and the second blade component comprises a second plurality of blade members 22.
	The Sun blades may not have a double curvature.
	Andersen teach an axial fan in FIG. 1-4 with blades 14 preferably having a double curvature (see page 5, lines 24-25 for the purpose of optimizing the efficacy of the blade.
	Because Sun and Andersen are axial flow fan blades, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the Sun blades to have a double curvature, as expressly taught in Andersen for the purpose of optimizing the efficacy of the blade.
	For dependent claim 23, Sun teaches the first blade subcomponent 1 and the second blade subcomponent 2 are fixed together.   See paragraphs 0026 and 0035.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Andersen as applied to claim 3 above, and further in view of United States Patent No. 6,488,472  (Miyazawa hereinafter).
Sun in view of Andersen appear to show an equal quantity of blades 12, 22 for the respective blade components 1, 2 and not a different number.
It is known however, that a prime number of blades for a non-positive displacement fan provides an advantage with regards to noise suppression.  Miyazawa for example, teaches in col. 3, lines 27-38 the use of a prime number of blades for prevent a whirring sound.  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the number of blades on the Sun blade components 1, 2 such that the collective number of blades is a prime number, necessitating the use of different number of blades for each blade component, as taught in Miyazawa for the purpose of preventing a whirring sound.  

Allowable Subject Matter
Claims 1-2, 7-10, 12-20, 24-30 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799